UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6075


COREY PERNELL MCNEIL,

                Petitioner - Appellant,

          v.

LORETTA K. KELLY,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:10-cv-01400-TSE-TCB)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Corey Pernell McNeil, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Corey        Pernell       McNeil       seeks    to     appeal       the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition as

an    unauthorized          successive        petition.               The       order         is   not

appealable       unless        a     circuit          justice       or      judge        issues      a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                         A

certificate        of       appealability             will      not      issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief   on     the     merits,      a    prisoner       satisfies          this       standard     by

demonstrating         that     reasonable             jurists       would      find      that      the

district      court’s       assessment        of      the     constitutional             claims     is

debatable     or      wrong.         Slack    v.       McDaniel,         529    U.S.      473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed         the     record      and

conclude      that      McNeil       has     not       made     the      requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

              Additionally,          we    construe         McNeil’s        notice       of    appeal

and    informal       brief    as     an     application         to      file      a    second      or

                                                  2
successive § 2254 petition.                  United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003); see Rice v. Rivera, 617 F.3d 802,

808 (4th Cir. 2010).              In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on    either:     (1) a   new      rule    of       constitutional       law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral        review;     or     (2)    newly          discovered     evidence,      not

previously        discoverable        by     due       diligence,        that    would       be

sufficient to establish by clear and convincing evidence that,

but   for    constitutional         error,      no     reasonable    factfinder        would

have found the petitioner guilty of the offense.                                 28 U.S.C.

§ 2244(b)(2) (2006).              McNeil’s claims do not satisfy either of

these    criteria.        Therefore,       we       deny    authorization        to   file    a

successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented     in     the    materials

before      the   court     and    argument         would    not   aid    the    decisional

process.

                                                                                  DISMISSED




                                                3